Citation Nr: 1300268	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  08-36 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an increased rating for lateral collateral ligament strain of the left knee, currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had service from June 1987 to November 1987; from June 1997 to September 1997; from June 2000 to September 2000; from October 2001 to July 2002; from September 2002 to August 2003; and from June 2006 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of December 2007, which granted a 10 percent rating for lateral collateral ligament strain of the left knee.  In September 2012, the veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

In a November 2011 rating decision, the Veteran was granted a separate 20 percent rating based on limitation of extension associated with lateral collateral ligament strain of the left knee, effective March 2, 2011.  The Veteran did not appeal this determination, nor has the RO included it as an issue on appeal.  Therefore, the issue of a rating in excess of 20 percent for limitation of extension of the left knee is not before the Board.  

The Veteran does not claim to be unemployable due to his lateral collateral ligament strain of the left knee, and is employed.  Therefore, an inferred claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU rating) is not found.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In written statements on appeal as well as at his Travel Board hearing, the Veteran has raised the issues of service connection for additional left knee disabilities, specifically, iliotibial band (ITB) syndrome and/or tendinitis, and chondromalacia patella.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Moreover, they are not inextricably intertwined with the issue currently on appeal, because the Board has not excluded any symptomatology concerning the left knee from consideration for rating purposes on the basis that it is not part of the service-connected.  Therefore, the Board does not have jurisdiction over the claims, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

Lateral collateral ligament strain of the left knee is manifested by pain, lateral and/or iliotibial and tenderness, with occasional pain and slightly limited flexion, subjective complaints of locking, but no objective evidence of meniscal pathology, and no additional functional impairment or varying and distinct levels of severity; the schedular criteria are adequate.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for lateral collateral ligament strain of the left knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.44, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter dated in April 2007, prior to the adjudication of the claim, the RO advised the claimant of the information necessary to substantiate the claim for an increased rating, and of his and VA's respective obligations for obtaining specified different types of evidence.  In that letter and in a subsequent letter dated in October 2008, he was informed of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., treatment records, or statements of personal observations from other individuals.  He was informed that a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  He was also provided with information regarding ratings and effective dates.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the duty to notify has been satisfied.

At the Travel Board hearing in September 2012, the undersigned fully explained the issue, and described the type of evidence the Veteran might wish to obtain to substantiate his claim.  The appeal was left open for 45 days to enable the Veteran to submit additional evidence.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103 (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As a result of his hearing testimony, the Veteran submitted a report from a private doctor, accompanied by a signed waiver of initial RO consideration.  See 38 C.F.R. § 20.1304(c).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained, as have VA treatment records, as well as identified private treatment records.  VA examinations were provided in September 2007 and March 2011; those examinations, when considered in conjunction with the other evidence of record, describe the disabilities in sufficient detail for the Board to make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  There is no evidence indicating that the left knee disability has worsened since this last examination.  38 C.F.R. § 3.327(a).  In this regard, the Veteran obtained a private examination in October 2012, which he submitted directly to the Board, along with a waiver of initial RO consideration.  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Background

In the Veteran's original claim for VA compensation received in March 2003, he claimed service connection for "lateral collateral ligament strain" of the left knee, which was granted by the RO an April 2004 rating decision, after a VA examination in January 2004 resulted in the confusing assessment of "lateral collateral ligament strain of the left knee without ligamentous strain as verified on MRI."  The magnetic resonance imaging (MRI) scan, in May 2003, had revealed a normal knee.  A noncompensable evaluation was assigned at that time.  

According to a VA outpatient treatment record dated in July 2004, the Veteran said that his left knee condition started in 2003, when his knee buckled and gave way while he was running.  He said he was initially diagnosed with ilio-tibial band syndrome (ITB) and possible meniscus tear but now was told the problem was wearing of cartilage behind the knee cap.  The assessment was degenerative joint disease.   

On a VA examination in February 2006, the Veteran reported that he did not now have giving way or buckling in the knee.  On examination, he had full range of motion.  The assessment was lateral collateral ligament strain of the left knee.

The Veteran returned onto duty for the period from June 2006 to September 2006.  In this case, the Veteran's claim for an increased rating was received in March 2007.  

The Veteran was referred for an orthopedics consult in September 2006 by an orthopedic surgeon.  The Veteran said he had injured his knee while on active duty; he said it was not a specific injury but was a result of doing a lot of running.  He had lateral knee pain.  He had full range of motion but flexion past 110 degrees caused pain along the ilio-tibial band.  X-rays were reportedly normal.  The physician diagnosed probable chronic iliotibial band tendinitis, but also expressed uncertainty as to why the condition persisted.  He thought it might be due to a possible lateral meniscus tear, and accordingly ordered an MRI.  However, the MRI, in September 2006, was normal.  

On an orthopedic follow-up in October 2006, by another physician, there was some tenderness present in the distal aspect of the iliotibial band.  There were, however, no findings suggestive of anything intra-articular in the knee, and X-rays and MRI had been normal.  The assessment was that he clearly did not have an intra-articular process.  

A military retirement physical examination in December 2006, as well as subsequent VA treatment records, show the Veteran's regular complaints of ongoing left knee pain.  According to a May 2007 VA outpatient treatment record, the Veteran said he was initially diagnosed with ITB syndrome and possible meniscus tear, but now was told the problem was wearing of the cartilage behind the kneecap.  

On a VA examination in September 2007, the Veteran reported intermittent pain in the left knee, with pain at 5/10 when at rest.  He stated that he did not have weakness but did have stiffness, instability, locking, and lack of endurance.  He said he did not have fatigabiltiy or incoordination.  During flare-ups, pain was 7/10; these lasted two days and occurred 8 times per month  He said his knee was exacerbated by walking more than 10 minutes, sitting more than 30 minutes, or any running or jumping.  The examiner stated that there was no limitation of the Veteran's ability to perform his current job because of his knee condition, including during flare-ups.  He had lost no days lost from working during the past 12 months due to the knee.  On examination, there was no recurrent subluxation or antalgic gait.  The knee was non-tender to palpation.  Flexion of the left knee was to 100 of 140 degrees with pain at 100 degrees.  Extension was 0 of 0 degrees.  On one section of the examination report, it was noted that the knee was painful on range of motion, but no pain on repetitive use.  However, later in the report, the examiner stated that there was further pain with repeated efforts, and ultimately concluded that it would be speculative to express additional limitation due to repetitive use.  The diagnosis lateral collateral ligament strain of the left knee, status post traumatic left knee strain.  

VA outpatient treatment records show that two weeks later, he was seen with the complaint of left knee pain, which he said was worsening in severity and frequency.  He said he had gone hiking, and the knee had locked.  He had been unable to straighten it until it evidently popped out.  A January 2008 treatment record noted that he had baseline pain of 5-6/10 with "locking out."  

Another VA orthopedic consult was provided in March 2008.  The Veteran said his knee had not improved and was perhaps worse.  He said it now "locks."  When it locked it apparently got "very tight" and was difficult to move, which could last for a few minutes and then release.  He said he could not run.  On examination, there was no swelling or effusion.  There was full range of motion, and the knee was described as "very stable."  There was a lot of tenderness around fibular head and neck.  X-rays were again normal.  The physician stated that he told the Veteran that he could not explain pain in the area.  

Another MRI was obtained in April 2008, which showed that the menisci were intact.  The cruciate and collateral ligaments were normal.  The extensor mechanism of the knee was normal.  The cartilage was intact without evidence of defects.  The impression was an incidentally identified discoid medial meniscus, a normal variant, and essentially normal MRI of the left knee.  X-rays of the left knee in May 2008 were normal, and showed no arthritic changes or patellar subluxation.  

In May 2008, the Veteran said he had the most pain when climbing stairs.  He had been having increased pain in the lateral aspect at the head of the fibula, especially at night and when cold.  In August 2008, he was still with continued left knee pain with locking and numbness.  He was status post physical therapy for lateral collateral ligament strain, and had also been told in the past that he had iliotibial band with scar tissue.  It was most painful when he stood.  His previous symptoms of lateral collateral ligament strain had improved.  Similar complaints and findings were noted in December 2008 and July 2009.

A physical therapy report in January 2009 noted that the problem addressed was joint limitation and pain, with the response to therapy of pain and stiffness in the left knee.  The following week, he was discharged from PT, unchanged in symptoms.  Problems addressed were joint limitation, pain and weakness.  

In March 2009, it was noted that he used a brace.  A military facility pain clinic report dated in June 2009 noted iliotibial band friction syndrome.  C. Oishi, M.D., wrote in October 2009, that he was treating the Veteran for chondromalacia patella of the left knee and that he was undergoing PT.

VA records show that in December 2009, the Veteran had full range of motion in the left knee, with tenderness at the extremes of motions.  He had mild pain along joint line.  Left knee pain with locking and numbness, and lateral collateral ligament strain were reported.  He said he had seen an outside doctor, Dr. Oishi, who stated that he had a patellar protrusion which caused a locking in his knee.  However, in April 2010, it was noted that Dr. Oishi felt he had chondromalacia patella.  At that time, he had the same examination findings.  He was also noted to be negative for ligamentous instability.  He had been continuously walking and stretching it as best he could, but was reportedly still with locking with lateral collateral ligament pain.  In July 2010, he had full range of motion in the left knee, with tenderness at the extremes of motions.  He had mild pain along joint line.  Examination was negative for ligamentous instability.  

When seen in the VA primary care clinic on March 1, 2011, the Veteran complained of knee pain.  On examination, he had full range of motion with tenderness to extremes of motion and mild pain along the joint line and retropatellar region.  Examination was negative for ligamentous instability.  

The following day, March 2, 2011, a VA examination was performed.  The Veteran complained of knee pain which had been gradually worsening since 1982.  He reported pain, weakness, stiffness, instability or given way, "locking," weakness, and lack of endurance.  He denied effusion, episodes of dislocation or subluxation.  He said he had daily flare-ups of pain to the level of 10/10, lasting 15-20 minutes.  With flare-ups there was further loss of motion due to pain.  He had moderate morning stiffness with flare-ups; there was no further loss of range of motion due to fatigue, weakness, speed, or incoordination.  Fifteen days a year he could not get out of bed and had to call in sick from work.  With flare-ups there was no further loss of function due to fatigue, weakness, speed, or incoordination.  He said he could stand for 3-4 minutes than had to shift his knees, and walk 10-15 feet. 

On examination, there was no edema, effusion, or instability.  There was tenderness over the medial and lateral femoral condyles, but not over the knee joint itself.  There was guarding of movement, but no deformity.  As to weakness, the examiner noted that the calf measured 14 inches bilaterally, and there was 5/5 strength.  The Veteran maintained a 15 degree flexion contracture during his demonstration walking.  There was no ankylosis present.  Extension was to -15 degrees, and was painful at -15 degrees.  Flexion was to 55 degrees, and was painful for the entire range of motion.  A specific test was suggestive for iliotibial band syndrome.  X-rays in March 2011 showed minimal narrowing of the medial compartment, with no other abnormalities.  There was no further loss of range of motion with repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination.  

In September 2011, VA treatment records show the Veteran complained of left knee pain, with the same pain pattern and no increase in severity at this time.  Examination was negative for effusion and ligamentous instability.  He had full range of motion, tenderness at extremes of motion, and mild pain along the joint line and retropatellar region.  

According to a report of T. Vernoy, M.D., dated in October 2012, the Veteran had range of motion in the left knee of -5 degrees of extension and 90 degrees of flexion.  Asked how pain and fatigability limited motion in the knee, the doctor responded "torn menisci and medial shelf left knee."  He stated that there was no instability of the knee.  He suggested operative arthroscopy of the left knee, partial medial, lateral meniscectomy, and excision of shelf.  He said that the Veteran may continue working regular duty.  

III.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 C.F.R. § 4.2.  Otherwise a uniform rating will be assigned.  

In March 2007, the Veteran filed a claim for an increased rating, and the RO assigned a 10 percent rating in a December 2007 rating decision.  The Veteran's left knee lateral collateral ligament strain has been rated under diagnostic code 5259, which provides that a 10 percent evaluation is assigned for removal of the semilunar cartilage, symptomatic.  38 C.F.R. § 4.71a, Code 5259.  For a higher rating based on the meniscus, or semilunar cartilage, a 20 percent rating is warranted where the semilunar cartilage is dislocated, with frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a, Code 5258.  

Here, the Veteran's states that he has frequent episodes of locking and pain.  He has reported locking of the knee on numerous occasions, as noted in the VA treatment records.  Nevertheless, there is no evidence of meniscal abnormality.  MRIs have not shown any meniscal or ligamentous abnormalities.  Although the Veteran is competent to report locking of the knee, nevertheless, it is significant to note that locking has not been shown clinically.  No medical explanation for that specific symptom has been identified.  He has had no effusion.  Thus, the Board finds that, when considered in the context of the absence of meniscal abnormality or indeed any other abnormality found by a medical professional to account for the symptom of locking, as well as the absence of any medical observation of the symptom of locking, the Veteran's complaints of frequent locking are diminished in probative value.  Accordingly, the Veteran's symptoms do not more closely approximate the criteria for a higher rating of 20 percent, based on dislocation of the semilunar cartilage.  

Additionally, examinations and treatment records have consistently reported that the Veteran does not have instability.  Indeed, the orthopedic surgeon in March 2008 described the Veteran's knee as "very stable."  Subluxation has been absent as well.  Therefore, a separate or higher rating under diagnostic code 5257 is not warranted.  

Concerning limitation of motion, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2011).  Limitation of leg (knee) flexion is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, and 20 percent when limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260 (2012).  Limitation of extension of a leg (knee) is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, and 20 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261 (2012).  Separate ratings may be awarded for limitation of flexion and limitation of extension.  VAOPGCPREC 9-2004.  

With respect to limitation of flexion, the March 2011 VA examination reported limitation of flexion to 55 degrees.  For a compensable rating of 10 percent, flexion to 45 degrees is contemplated.  Moreover, the Board finds that the limitation of flexion shown on that occasion does not more closely approximate the criteria for a separate 10 percent rating, particularly in view of the normal range of motion noted the previous day, as well as the normal range of motion shown 6 months later, in September 2011.  Although flexion was limited to 95 degrees according to the October 2012 evaluation, and has been shown to be 100 degrees or 110 degrees on other occasions, that is far in excess of the 45 degrees contemplated for a 10 percent rating, based on limitation of flexion.  

As noted above, the Veteran is in receipt of a separate 20 percent rating based on limitation of extension to -15 degrees, under diagnostic code 5261.  That issue is not on appeal.  

The Veteran's representative has contended that the locking episodes should be evaluated as ankylosis, under diagnostic code 5256.  Ankylosis is immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Cullen v. Shinseki, 24 Vet. App. 74 (2010).  At his hearing the Veteran testified that he could not fully extend his left leg.  On the March 2011 VA examination, the Veteran was noted to walk with a flexion contracture of 15 degrees.  However, this was not shown on any other occasion, including on the previous day, when an outpatient treatment record noted the Veteran to have full range of motion.  Likewise, six months later, in September 2011, full range of motion was reported.  In any event, the Board finds that the definition of ankylosis as immobility and consolidation of a joint, and the rating criteria which are based on specific angles of fixation, rule out a transient inability to move the joint as ankylosis.  See 38 C.F.R. § 4.71a, Code 5256.  

There is no indication of nonunion or malunion of the tibia and fibula, or of genu recurvatum; thus separate or higher ratings are not warranted under diagnostic codes 5262 or 5263.  

When evaluating musculoskeletal disabilities, VA must consider whether a higher evaluation is warranted, where the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  Painful motion is an important factor of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Here, the Veteran's primary complaint during flare-ups is of pain.  However, pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must cause additional functional impairment.  Such has not been shown in this case.  The examinations have not shown any additional functional loss with repeated use.  Moreover, functional impairment must be supported by adequate pathology.  Id.; Johnson v. Brown, 9 Vet. App. 7, 10 (1996) (both citing to 38 C.F.R. § 4.40).   

At his hearing, the Veteran described awakening with his knee locked, 3 to 4 times per week, which he had to massage and try to move around while in bed for up to 30 minutes to get the knee to release.  He said that after that there is such intense pain that he often cannot go to work.  The Veteran has submitted numerous sick leave records, which he states document his frequent locking and severe pain in the knee.  However, in reviewing these sick leave requests, left knee pain has been noted, but in conjunction with a number of other complaints reported on the leave request for the same day.  A typical example is 8 hours of leave for a day in June 2012, with the illness/injury/incapacitation noted to be right ear, jaw pain, cough, sore throat, tired, left shoulder, left knee, and feet pain.  Furthermore, the left knee complaint was pain; locking was not mentioned.  

In sum, the Veteran is in receipt of a 20 percent rating for limitation of motion resulting from lateral collateral ligament strain of the left knee, as well as the 10 percent rating under diagnostic code 5259, at issue in this decision.  ITB syndrome and chondromalacia patella have been suspected, but the fact remains that the primary symptom noted on a consistent basis is pain.  Nearly all outpatient treatment records and VA examination reports have shown normal to mild findings.  The exception is the March 2011 examination report, whose results have not been duplicated elsewhere.  Even so, as discussed above, the results of that examination do not show findings warranting a higher or separate rating.  Thus, the evidence establishes that a rating in excess of 10 percent is not warranted for lateral collateral ligament strain of the left knee, nor is an additional separate compensable rating under another diagnostic code warranted.  Ultimately, we find that the medical evidence is far more credible and probative of the degree of impairment than the lay evidence, even if sworn.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, there have been no periods of time during which the left knee disability has been more than 10 percent disabling, and thus a uniform rating is warranted.

IV.  Extraschedular Rating

The Veteran contends that he has missed 17 days of work since 2011 due to his left knee condition.  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  

Under Thun, there is a three-step analysis in determining whether referral for extraschedular consideration is appropriate.  The initial step is a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In addressing the first step, the Board finds that the Veteran's symptoms are contemplated by the rating schedule, which provides for higher evaluations for the service-connected left knee condition at issue.  There is no symptomatology pertaining to the left knee condition which the Board has not considered.  The Board has addressed the complaints concerning absences from work, but finds them to be not credible, because the supporting documentation shows that the absences were caused by numerous disorders, and not just knee pain.  Therefore, the ratings are adequate, and referral for extraschedular consideration is not required. 


ORDER

An evaluation in excess of 10 percent for lateral collateral ligament strain of the left knee is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


